                                                                                         FILED
                                                                                2020 Feb-18 AM 09:28
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


 RICHARD RAGSDALE,                        }
                                          }
       Plaintiff,                         }
                                          }
 v.                                       }   Case No.: 5:19-cv-00812-ACA
                                          }
 SOCIAL SECURITY                          }
 ADMINISTRATION,                          }
 COMMISSIONER,                            }
                                          }
       Defendant.                         }


                          MEMORANDUM OPINION

      Plaintiff Richard Ragsdale appeals the decision of the Commissioner of Social

Security denying his claim for supplemental security income. Based on the court’s

review of the administrative record and the parties’ briefs, the court WILL

AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      Mr. Ragsdale applied for supplemental security income, alleging that his

disability began on December 1, 2015. (R. at 165–72). The Commissioner initially

denied Mr. Ragsdale’s claim (id. at 62), and Mr. Ragsdale requested a hearing before

an Administrative Law Judge (“ALJ”) (id. at 73–74). After holding a hearing (id. at

35–54), the ALJ issued an unfavorable decision (id. at 19–28). The Appeals Council
denied Mr. Ragsdale’s request for review (id. at 1), making the Commissioner’s

decision final and ripe for the court’s judicial review, 42 U.S.C § 1383(c)(3).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

      Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks

omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ



                                          2
does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Mr. Ragsdale had not engaged in substantial

gainful activity since his application date.   (R. at 21).    The ALJ found that

Mr. Ragsdale’s chronic obstructive pulmonary disease (“COPD”) is a severe

impairment, but that his hypertension, gastritis and duodenitis, hypothyroidism, and

bilateral wrist pain are not severe impairments. (Id. at 21–22). Further, the ALJ

found that Mr. Ragsdale’s alleged auditory and visual hallucinations, feeling of

being overwhelmed in crowds, and forgetfulness are not medically determinable

impairments due to a lack of objective evidence. (Id. at 22). The ALJ then

concluded that Mr. Ragsdale does not suffer from an impairment or combination of


                                         3
impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id.).

      After considering the evidence of record, the ALJ determined that

Mr. Ragsdale had the residual functional capacity to perform work at all exertional

levels, but that he “must avoid concentrated exposure to fumes, odors, dusts, gases,

and poor ventilation.” (R. at 22–23). Based on this residual functional capacity and

the testimony of a vocational expert, the ALJ found that jobs existed in the national

economy that Mr. Ragsdale could perform at the medium and light exertional levels,

including hand packager, assembler, and inspector. (Id. at 27–28). Accordingly, the

ALJ determined that Mr. Ragsdale has not been under a disability, as defined in the

Social Security Act, since he filed out his application. (Id. at 28).

IV.   DISCUSSION

      Mr. Ragsdale argues that the ALJ failed to properly apply the pain standard

because the medical evidence is consistent with his allegations of debilitating

symptoms and limitations. (Doc. 9 at 5, 7–8). He challenges the ALJ’s “selective”

reliance on certain medical records as well as his consideration of Mr. Ragsdale’s

testimony about his activities of daily living. (Id. at 10–12, 14–15).

      Under Eleventh Circuit precedent, a claimant attempting to establish disability

through testimony of pain or other subjective symptoms must show evidence of an

underlying medical condition and either (1) “objective medical evidence that



                                           4
confirms the severity of the alleged pain arising from that condition” or (2) “that the

objectively determined medical condition is of such a severity that it can be

reasonably expected to give rise to the alleged pain.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (quotation marks omitted). The Commissioner does not

dispute that Mr. Ragsdale presented evidence of COPD as an underlying medical

condition. (See Doc. 11 at 6–19). Thus, the only question before the court is whether

substantial evidence supports the ALJ’s determination that Mr. Ragsdale’s

“statements concerning the intensity, persistence and limiting effects of [his]

symptoms are not entirely consistent with the medical evidence and other evidence

in the record.” (R. at 23).

      Substantial evidence supports the ALJ’s credibility determination. Although

Mr. Ragsdale challenges the ALJ’s “selective” discussion of the medical evidence,

“there is no rigid requirement that the ALJ specifically refer to every piece of

evidence in his decision, so long as the ALJ’s decision . . . , is not a broad rejection

which is not enough to enable [this court] to conclude that [the ALJ] considered [his]

medical condition as a whole.” Dyer, 395 F.3d at 1211 (some alterations added).

The ALJ’s recitation of the medical evidence of record was thorough and accurate.

(See R. at 24–25). The only evidence Mr. Ragsdale describes that the ALJ did not

set out in his decision were three medical reports in which the examiner transcribed

Mr. Ragsdale’s own reports of his symptoms and medical history. (See Doc. 9 at 9;



                                           5
R. at 377, 382, 412). The question before the ALJ was not whether Mr. Ragsdale’s

own description of his symptoms was consistent, but whether “objective medical

evidence . . . confirms the severity of the alleged pain arising from that condition”

or “the objectively determined medical condition is of such a severity that it can be

reasonably expected to give rise to the alleged pain.” Dyer, 395 F.3d at 1210. Here,

the record shows that the ALJ considered Mr. Ragsdale’s condition as a whole in

making that determination.

      Mr. Ragsdale also challenges the ALJ’s consideration of the results of a

spirometry test. (Doc. 9 at 11–12). In November 2017, Mr. Ragsdale took a

spirometry test, which found that he had a “[s]evere airway obstruction” and was at

a “very high” risk of COPD. (R. at 424). The ALJ acknowledged this report, but

noted that certain abnormal values reported within the test were “not consistent with

the normal respiratory examinations and ‘asymptomatic’ COPD earlier in November

2017.”     (Id.).   The record shows that two days before the spirometry test,

Mr. Ragsdale made an office visit to follow up on several medical issues including

his COPD, at which time a physical examination of his respiratory system was

normal, with the examiner noting that his COPD was asymptomatic. (R. at 418,

421–22).

      The ALJ’s decision shows that he was aware of and considered the results of

the spirometry test. This court may not reweigh the evidence or substitute its



                                         6
judgment for the ALJ, even if the evidence preponderates against the ALJ’s finding.

Winschel, 631 F.3d at 1178; Crawford, 363 F.3d at 1158–59. This court may not

second guess the ALJ’s assignment of weight to the spirometry test results.

      With respect to Mr. Ragsdale’s description of his activities of daily living, he

testified that, for extra income, he occasionally mows lawns using a riding mower.

(R. at 37–39). He can do that for up to thirty minutes before needing to take a break,

and sometimes it takes him more than one day to complete one yard. (Id. at 39, 46).

He also testified that his hobbies including fishing, but as of the hearing in January

2018 (id. at 33), he had not been able to go fishing since the previous summer (id. at

43–44). A friend of Mr. Ragsdale filled out a function report in which he stated that

Mr. Ragsdale could fish “well” during the summer, but that he had not done so as

often or for as long since his condition began. (Id. at 241, 245).

      The ALJ stated that “[d]espite his COPD, the claimant has been able to engage

in activities including mowing lawns for family and going fishing.” (R. at 25).

Mr. Ragsdale contends that this statement is an inaccurate description of his hearing

testimony because he also testified that he mows lawns only a few days per month

and he had not been able to go fishing that year. (Doc. 9 at 14–15). He argues that

Eleventh Circuit caselaw prohibits an ALJ from denying a claim based on

participation in everyday activities of short duration. (Id. at 14) (citing Lewis v.

Callahan, 125 F.3d 1436, 1441 (11th Cir. 1997) (“Nor do we believe that



                                          7
participation in everyday activities of short duration, such as housework or fishing,

disqualifies a claimant from disability or is inconsistent with the limitations

recommended by [the claimant]’s treating physicians.”)).

       Contrary to Mr. Ragsdale’s contention, the ALJ did not deny his claim based

on his participation in everyday activities of short duration. First, the hearing

testimony indicates that Mr. Ragsdale had gone fishing during the previous summer

(summer 2017), and was able to mow lawns occasionally. (See R. at 43–44).

Second, the ALJ relied on more than just Mr. Ragsdale’s testimony about his daily

activities to find that his description of the intensity, persistence, and limiting effects

of his symptoms were not consistent with the record as a whole.1 (See R. at 24–25).

Substantial evidence supports the ALJ’s credibility determination and his

application of the pain standard.

III.   CONCLUSION

       Substantial evidence supports the ALJ’s denial of Mr. Ragsdale’s application

for supplemental security income, and this court WILL AFFIRM the

Commissioner’s decision.




       1
         Mr. Ragsdale’s final argument is that under the Medical Vocational Guidelines, his age,
limited education, and past relevant work in connection with a limitation to a sedentary level of
exertion mandate a finding of disability. (Doc. 9 at 13–14). Because the court finds that substantial
evidence supports the ALJ’s residual functional capacity determination—meaning that
Mr. Ragsdale is not limited to sedentary work—the court need not reach that argument.


                                                 8
      The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this February 18, 2020.



                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE




                                     9
